— Appeal by defendant from a judgment of the County Court, Westchester County (Braatz, J.), rendered March 25, 1983, convicting him of robbery in the first degree, criminal use of a firearm in the first degree, robbery in the second degree, petit larceny, attempted grand larceny in the third degree (two counts), attempted robbery in the first degree, attempted robbery in the second degree, criminal possession of a weapon in the third degree, and criminal use of a firearm in the second degree (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
Upon review of the record, the County Court properly denied that part of defendant’s omnibus motion which sought to suppress the complainant’s identification testimony, as the moving papers failed to allege sufficient facts to warrant a hearing (CPL 710.60; People v Roberto H., 67 AD2d 549).
We have reviewed defendant’s other contentions and find them to be without merit. Lazer, J. P., Brown, Boyers and Eiber, JJ., concur.